 In the Matter Of WALTER J. MENTZER AND GEORGE E. WOCHLEY, ANINDIVIDUALandOPERATIVE PLASTERERS' AND CEMENT FINISHERS IN-TERNATIONAL ASSOCIATION OF THE U. S.&CANADA, LOCAL No. 31,A. F. L., PARTY TO THE CONTRACTIn the Matter of OPERATIVE PLASTERERS' AND CEMENT FINISHERS IN-TERNATIONAL ASSOCIATION OF THE U. S. & CANADA, LOCAL No. 31,A. F.L., andGEORGE E. WOCHLEY, AN INDIVIDUALandWALTER J.MENTZER, PARTY TO THE CONTRACTCasesNos. 6-CA-47 and6-CB-$, respectively.DecidedMarch24, 1949DECISIONANDORDEROn June 4,1948, Trial Examiner Horace A. Ruckel issued his Inter-mediate Report in the above-entitled matter, finding that the evi-dence appearing in the record was, not sufficient to afford a basis fordetermining whether or not the operations of Respondent Mentzeraffect commerce, within the meaning of the Act.He recommendedthat the complaint be dismissed, for reasons set forth in the copy ofthe Intermediate Report attached hereto.The complaint alleged thatthe discharge of a single employee constituted a violation of Section8 (a) (3) and 8 (b) (2) of the Act, having been made pursuant to aninvalid closed-shop agreement.Thereafter, on July 6, 1948, the Gen-eral Counsel filed a motion to reopen the record for the purpose ofadducing additional evidence with respect to Respondent Mentzer'sbusiness.Answers to the General Counsel's motion were filed by theRespondent Union and Mentzer. On July 29, 1948, the Board issuedan order denying the motion, without prejudice to the right of theGeneral Counsel to request reconsideration upon the filing and serviceof a detailed offer of proof.Thereafter, the General Counsel filed amotion to reconsider, together with an offer of proof, set forth below.Both Respondents filed answers opposing the motion.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the General Counsel's offer of proof, the Respondents'82 N. L. R. B., No. 39.888914-50--vol. 82-26389 390DECISIONSOF NATIONALLABOR RELATIONS BOARDanswers thereto, and the entire record in the case,l and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer,with the following additions and modifications?Respondent Mentzer is engaged in the plasterer contracting busi-ness in the vicinity of Pittsburgh, Pennsylvania.During 1947, Ment-zer employed an average of two or three employees.All plasteringdone by him is within the Commonwealth of Pennsylvania.Hislargest contract was for a plastering job on a new apartment build-ing in Pittsburgh, for which he employed a total of six employees.Mentzer's office is at his home; his wife does the bookkeeping,as wellas her household duties.His gross income for 1947 amounted to $33,-000.During this period, he purchased raw materials valued at onlyabout $11,000 from McCrady-Rogers Company, herein called Mc-Crady, a Pittsburgh dealer in building supplies.To supplement the foregoing evidence relating to commerce, whichnow appears in the record, the General Counsel has made a detailedoffer of proof, summarized as follows: (1) Respondent Mentzer's pur-chases from McCrady during 1947 amounted to $11,585, of whichamount $10,675 worth of material was shipped to McCrady frompoints outside the Commonwealth of Pennsylvania; and of the mate-rials originating outside the Commonwealth, $4,426 worth was usedby Mentzer on the apartment house project; (2) McCrady's ownannual purchases amounted to $3,612,000, of which $2,600,000 origi-nated from outside the Commonwealth; (3) McCrady's annual salesof plastering materials to contractors in the Pittsburgh area amountedto $240,000; (4) 90 percent of the plastering contractors who madepurchases from McCrady bought less than $15,000 worth of materialsin 1947; (5) total cost of the aforementioned apartment house projectis $176,364; total number of employees on this project, 82; total valueof materials to be used on the construction, $84,989, of which $59,817worth originated from outside the Commonwealth; (6) in the con-struction industry, 87.2 percent of the total number of individualcontractors in the industry did less than $25,000 worth of business in1939; and in 1939, of the 6,589 contractors engaged in plastering andlathing in the United States, 89.2 percent did less than $25,000 worthof business; 3 and (7) the employment of non-union employees by one'On July 2, 1948, the Board granted the General Counsel's request to extend the timefor requesting oral argument until July 12, 1948; and to extend the timefor filing ex-ceptions and brief until July 26, 1948.No request for oral argument has been made;and no exceptions and brief have been filed.We have considered the motions,answers,and offer of proof as being in the nature of exceptions and briefs.2 The General Counsel's motion for reconsideration of theBoard'sOrder of July 29,1948, is accordingly denied.,No offer was made to show, however, what proportion of thetotal amount of con.struction or plastering work done in the United States isperformedby themany con.tractors whose annual businessis less than $25,000. WALTER J. MENTZER391contractor involved in a labor dispute on a construction project canshut down the complete project. In addition to the above, the GeneralCounsel offered to present economic data to show the interstate natureof the construction industryin general.The main argument of the General Counsel appears to be that theforegoing factors establish the importance of the small establishmentin the construction industry, and indicate that effective control ofunfair labor practices in the industry requires that evenso small anestablishment as that of Respondent Mentzer be brought within thescope of the Act.For the purpose of determining the issue raised,the offer of proof by the General Counsel is acceptedas true andregarded as part of the record herein.The question beforeus is oneof discretion, not of power.Accept-ing the General Counsel's offeras proved, we nevertheless find thatthe operations of Respondent Mentzer,a smallcontractor,are es-sentially local in character, and that their interruption by a labor dis-pute could, at most, have only very remote and insubstantial effect oncommerce.Nor does Mentzer's status asa building contractor dictatea different conclusion.In a number of recentcasesinvolving aspectsof the building-construction industry, the Board has refrained, wethink wisely, from applying the Federal power to small and strictlylocal enterprises, without necessarily concurring in the contentionthat jurisdiction was utterly lacking under the commerce clause ofthe Constitution 4Members Houston and Murdock, although awareof the majority opinion in theWatsoncase,5 view this Employer'soperationsas moreremote in theireffect oncommerce than those intheWatsonmatter.Consequently, they believe that the instant caseis notcontrolled by that decision.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein be,and it hereby is, dismissed.MEMBER GRAY took no part in the consideration of the aboveDecision and Order.4 See,e.g.,Matter of Richter Transfer Company,80 N. L. R. B. 1246;Matter of TexasConstruction Matertial Company,80 N. L.R. B. 1248;Matter of Harvey M. Hanawalt,d/b/a Hanawalt Bros.,80 N. L R B. 1302;Matter of Pacific Slope Lumber Company80N. L. R. B. 1310.Member Houstonis not persuaded by anything in the legislative historyof the Act that the Board should assert its jurisdiction in one case and refuse to assertit in another merely because the case comes to us under different provisions of the Act.Matter of Ira A.WatsonCompany,80 N. L.R. B. 533. 392DECISIONS OF NATIONALLABOR RELATIONS BOARDCHAIRMAN HERZOG,concurring:This building construction operation is both local and insubstantial.Although its local attributes seem to me no more conspicuous thanthose present in theWatsoncase, where we exercised jurisdiction, adifferent result is permissible and warranted here because the sectionof the Act involved has a different legislative history.6Here we havediscretion to decline to assert jurisdiction; there we unfortunately hadnone.As was indicated in my concurring opinion in that earlier case,as supported by its footnote 7 citing the legislative history of Section8 (b) (4), it was there apparent that Congress intended the Board toexercise thefullconstitutional power of the Federal Government toprevent secondary boycotts.Therefore, despite unwillingness to in-tervene in "so local and so diminutive a controversy," I agreed that theBoard had no choice but to proceed with theWatsoncase once wefound enough commerce factors present to cause the Federal powerto attach.Here, hiowever, there is no such compulsion present.These al-leged unfair labor practices are of a different character.My reply toMr. Reynolds' dissent simply is that Congress provided us with noparallel legislative history with respect to these practices.It followsthat the Board is as free here as it was under the Wagner Act, and asall agree it has been in representation cases since the amendments, toexercise discretion to take or to decline to take jurisdiction.7 It isexercising that discretion wisely, in my opinion, by declining to do so.Possible remote repercussions upon commerce are insufficient to justifyour intervening in a controversy which the Commonwealth of Penn-sylvania is competent to handle, unless we are to blind ourselvesentirely to considerations of degree.As Justice Cardozo observed,Motion at the outer rim is communicated perceptibly thoughminutely, to recording instruments at the center.A society suchas ours "isan elasticmedium which transmits all tremorsthroughout its territory; the only question is of their size."***The law is not indifferent to considerations of degree.Activities local in their immediacy do not become interstate andnational because of distant repercussions.s"Matter of Ira A. Watson Company,80 N. L.R. B. 533(November 1948),in whichMembers Reynolds,Murdock,and Gray all voted to assume jurisdiction,Member Houstondissenting.The difference in result here seems to me to call for explication.4Nor does the General Counsel expressly contend here,as he does in several pendingcases, that the Board lacks authority to decline to exercise jurisdiction once he hasdecided to issue a complaint.He merely argues that we should take jurisdiction onthese facts.8Cardozo,J. concurring inSchechterv.U.S.,295 U.S. 495, 554.The issue there,of course,was different,but the imagery is equally apt here. WALTER J.MENTZER393MEMBERREYNOLDS,dissenting:In order to be consistent and affordguidanceto parties who seekprotection under the Act, I am compelled to subscribe to the principlethat once the Board has elected to assume jurisdiction over a given in-dustry, it has chosen a path which generally should be followed, absenta de minimrasflow of materialin commerce.The employer herein isdirectly engaged in the building and construction industry, over whichthe Board has previously asserted jurisdiction.9UnlikeMembersHouston and Murdock, I do not believe that the Employer's operationsin the present case are "more remote in their effect on commerce thanin theWatsonmatter," where we asserted jurisdiction.On this point,Chairman Herzog, the third member of the majority, and myself are inagreement, but he would nevertheless decline to proceed herein be-causethis case, unlike theWatsoncase, does not involve a secondaryboycott in violation of Section 8 (b) (4) (A) of the Act.However,I see no warrant for thus utilizing the type of unfair labor practicesinvolved in a particularcase asa basis for the exercise of discretion indetermining whether the Board should assert jurisdiction. Indeed,the inequity of such approach is obvious-if the employer commits anunfair labor practice, the employees are left without redress; whereas,if the union violates Section 8 (b) (4) (A) of the Act, the employeris afforded plenary relief.Such uneven-handed justice clearly couldnot have been contemplated by the Congress in enacting the presentstatute.I would therefore assert jurisdiction in this case.INTERMEDIATE REPORTMr. W. G. StuartSherman,for the General Counsel.Mr. Joseph M.Gelman,of Pittsburgh,Pa., for respondent Mentzer.Mr. Dennis J. Mulvihill,of Pittsburgh,Pa., for the respondent Union.STATEMENT OF THE CASEUpon charges filed in the above entitled cases on April 27, 1947, by George E.Wochley, an individual,and pursuantto an order dated April 28, 1948, of theRegionalDirector for the National Labor RelationsBoard,herein called theBoard,consolidating the two cases, the General Counsel of the Board,hereincalled the General Counsel,' by the Regional Director for the Sixth Region (Pitts-burgh, Pennsylvania), issued his complaint dated April 28, 1948, against Walter J.Mentzer, hereincalled respondentMentzer,and OperativePlasterers'and CementFinishers InternationalAssociation of the U. S. and Canada, Local No. 31, A. F. L.,herein called respondentUnion,allegingthat the respondentshad engaged inYMatter ofJ.H. PattersonCo., 79 N. L. R. B.355.On occasions, over my dissents, theBoard has taken contrary action.SeeMatter of Richter Transfer Company,80 N. L. R. B.1246;Matter of Texas Construction Material Company,80 N. L. R. B.1248;Matter ofBlue Diamond Corporation,etat., 81 N.L. R. B. 484.1This designation includes,and has particular reference to, the agent of the GeneralCounsel presenting the case. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDand were engaging in unfairlabor practicesaffectingcommerce withinthe mean-ing of Section 8 (a) (1) and (3) ; Section 8 (b) (1) and (2) ; and Section 2 (6)and (7)of the National Labor Relations Act, as amended June 23, 1947,hereincalled the Act.Copies of the complaint, accompanied by notice of hearing,were duly served upon the parties.With respect to the unfair labor practices, the complaint alleged,in substance,that (1) on or about September 22, 1947, respondent Mentzer entered into anoralcollective bargaining agreement with respondent Union, wherein he grantedrecognitionto respondent Unionas exclusive bargainingagent of his employees,agreeingwith it that hewould requirehis employees to join orremain membersof respondent Union as a condition of employment, without an election being heldpursuant to Section 9 (c) of the Act; and that (2) pursuant to this agreement,said to be invalid under the Act, respondent Union demanded, and respondentMentzer effectuated, Wochley's discharge.On May 7, 1948, respondent Union, and on May 10 respondent Mentzer, filedanswers admitting certain allegations of the complaint but denying that they hadengagedin any unfair labor practices.On May 11, respondent Mentzer filed anamended answer.Pursuant to notice, a hearing was held on May 13, 14, and 15, 1948, at Pitts-burgh, Pennsylvania, before Horace A Ruckel, the undersigned Trial Examiner,duly appointed by the Chief Trial Examiner.The General Counsel, respondentMentzer, and respondent Union were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, andto introduce evidence bearing upon the issues was afforded all parties.At the conclusion of the General Counsel's case, the respondents moved to dismissthe complaint.The Trial Examiner denied this motion. The motion was re-newed at theconclusionof all the evidence, and ruling thereon was reserved.The motion is disposed of by the recommendation herein made.At the conclusion of the hearing the parties argued orally before the TrialExaminer,but waived their right to file briefs.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.RESPONDENT UNIONOperative Plasterers' and Cement Finishers International Association of theU. S. and Canada, Local No. 31, A. F. L., is a labor organization admitting tomembership journeymen plasterers in the Pittsburgh, Pennsylvania, area, someof whom are from time to time hired by respondent Mentzer.II.THE BUSINESS OF RESPONDENT MENTZERRespondent Mentzer is a journeyman plasterer by trade. In the early part of1946,he went into business-for himself as a plasterer contractor, with his opera-tions confined to Allegheny County, Pennsylvania.During the greater part of1947, his contracts were for small jobs and he employed, on the average, two orthree plasterers as his sole employees.As a rule, respondent Mentzer works onthe job himself.He belongsto the Union.Respondent Mentzer's office is at his home, where he has a desk.His wife, inaddition to her household duties, helps her husband keep his books. She is noton the pay roll. WALTER J. MENTZER395During the latter part of September 1947, respondent Mentzer started workon what was, for him, a large contract.This was the plastering and lathing ona new apartment building at Richland Lane and Penn Avenue, Pittsburgh. Thelath work he subcontracted, but the plastering he did himself.For this job heexpanded his force of employees to six, which included two plasterers, two plas-terers' helpers, one apprentice, and one truck driver.It is not clear from the record how long work on this apartment building lasted,but when it was finished respondent Mentzer's working force contracted to itsnormal size.His gross income for the year 1947, amounted to slightly morethan $33,000.After paying his employees and his taxes, and making otherrequired deductions, he was left with a net income for the year of $3,300.The above findings relating to the nature of respondent Mentzer's business arebased upon the uncontradicted and credible testimony of respondent Mentzerhimself.It is obvious, of course, when considering whether respondent Mentzer's opera-tions "affect commerce", that his outflow of commerce is nil.Nor do any of hisplastering materials come to him directly across State lines.All of them, con-sisting mostly of lime, neat plaster, and sand, he purchases from McCrady-RogersCompany, dealers in builders' supplies in Pittsburgh!William Shannon, purchasing agent for McCrady-Rogers Company, the onlyother witness as to commerce, testified on direct examination that during theyear 1947, respondent Mentzer purchased raw materials from that company in atotal amount of $11,316, of which a little less than $10,000, McCrady-Rogersbought outside the State of Pennsylvania, most of it from the U. S. GypsumCompany at Oakfield, New York. On cross-examination, however, Shannon ad-mitted that his testimony as to these figures was based upon his recollection ofa memorandum drawn up by the assistant credit manager of McCrady-RogersCompany, under circumstances not clearly revealed by the record, but not, sofar as it appears, under the witness' own supervision or at his express direction.He testified that he had made a note of the figures, which he copied from thememorandum, and that he had this note with him in the courtroom.He did not,however, refer to the note to refresh his recollection while testifying.Shannon'stestimony as to respondent Mentzer's account was as follows :By Mr. GELMAN :Q.Whether (sic) you obtain yourfigure of$11,316.A. I obtained it from our credit department who have the figures theremonthly.Q. I didn't see you testify from any memorandum, is that correct?A. I haven't got the original memorandum with me, no, I haven't got that.Q. Then, you have'no memorandum with you at all this time?A. Not for 1947.Q. Then your testimony is based upon a recollection of a memorandumthat was made previously, is that correct?A. No, not a recollection. I have the memorandum with figures.Q.Where is the memorandum?A. I have got it on a piece of paper here.Q. You have no specific memory of the volume of business that Mr.Mentzerdid with your firm?You can not remember each particular item?That is, all but approximately 25 dollars worth ofshovels, hoes, trowels, and hods,which the General Counsel was able to show were purchasedfrom E.E. Saxman and Sons,another Pittsburgh firm. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDNo, no, that is impossible.You are repeating something you heard somebody else say?You mean in my answers?Yes.From my own knowledge.This figure of $11,316?(Interposing) No, that was given to me.That is not of your own knowledge?No, sir.That was given to you by somebody else?Yes, sir.'When asked as to the total of McCrady-Rogers Company's shipments fromoutside the State of Pennsylvania, the witness was unable to testifyeither asto their amount or as to the relation which they bore to shipmentsoriginatingwithin the State.Respondent Mentzer, recalled by the General Counsel, was able to substantiatethe figure of $11,316, given by Shannon as the total approximate amount ofhis purchases of raw materials from McCrady-Rogers Company during 1947.He had no knowledge, however, of the source from which that company obtainedthem.ConclusionsThe testimony of respondent Mentzer and witness Shannon comprises all theevidence in the record on commerce. The undersigned does not find it sufficientto show that any of the materials which respondent Mentzer purchased in 1947originated outside the State of Pennsylvania.Shannon's hearsay testimonyiswithout probative value in this respect. So far as the total amount of thematerials sold to respondent Mentzer by the McCrady-Rogers Company is con-cerned, the testimony of respondent Mentzer, without considering that of Shan-non, may be accepted as sufficient for the finding that they amounted to slightlymore than $11,000. But it throws no light on the question of interstate commerce.Assuming for the sake of argument, however, that the recordis sufficient toestablish the figure of approximately $10,000, as the amount of the materialsfurnished respondent Mentzer by the McCrady-Rogers Company, which originatedoutside the State of Pennsylvania, the undersigned believes that the complaintshould nevertheless be dismissed on other grounds.The undersigned does not attempt to say, as a matter of law, whether respond-ent Mentzer's operations affect commerce within the meaning of the Act,exceptto observe that, if they do, then so do those of nearly every corner grocery andneighborhood bakery in the country.Nor does he attempt to say whether themaximde minimis non curat levapplies here, except to express the opinionthat if a line were ever to be drawn between the trivial and the substantial incommerce it would pass very near respondent Mentzer.It is sufficient that the Board inHom-Ond Food Stores, Inc.,4decided May 13,1948, dismissed a petition in a representation case saying: "Although we questionthe correctness of the Employer's contention that its operationsdo not affectIThe witness stated that the books and records from which these figures were saidto be taken were,so far as he knew,available.No effort was made, however,to producethem.4Cases Nos.16-R-2427;16-RC-68,77 N. L.R. B. 647. WALTER J.MENTZER397commerce within the meaning of the Act,' we do not believe that it would effectu-ate the statute's policies to assert jurisdiction in these two cases.Here, unlikeMatter of Liddon White Truck Co., Inc.,'in which a majority of the Board thoughtitwise to exercise jurisdiction,none of the goods purchased by the Employercome to it directly across State lines, and none of its sales are made to out-of-State customers."[Emphasis supplied.]As the majority of the Board said in theLiddon Whitecase, situations whichpresent an issue as to the local character of an employer's operations were, undertheWagner Act, approached on a case to case business, and it cited various in-stances where the Board refrained, in the exercise of its discretion from assert-ing jurisdiction.'The minority, in a dissenting opinion, described these casesas ones which presented "situations that had an essential local flavor," andthought that they ought to be controlling in deciding theLiddon Whitecase.The undersigned does not believe that it was the intent of Congress, becauseof its concern over jurisdictional disputes in the building trades, that jurisdic-tion should be asserted by the Board in each and every case which involves oneof those trades even where, as here, there is no jurisdictional dispute.Moreover,there is a difference between asserting jurisdiction over an industry in general,and asserting it as to each and every employer in the industry regardless of hissize and without respect to place and time, or the relation of his operations tothose of other employers in the industry in a particular situation.RespondentMentzer's business is much smaller than that of any employer as to whom theBoard has asserted jurisdiction, either under the Wagner Act or the Taft-HartleyAct,' so far as diligent search by the undersigned has revealed.The effect ofhis business upon commerce is, at the best, remote and slight.The GeneralCounsel made no attempt to show how, or to what extent, the commerce ofMcCrady-Rogers Company would be affected by a labor dispute respondentMentzer's employees' It is a reasonable inference that the two or three whomhe regularly employed could go on strike without the business of McCrady-RogersCompany being affected in the slightest degree.Nor is there any evidence to show how the business of respondent Mentzer wasintegrated, if it was, with that of other trades and crafts in the constructionindustry.The undersigned can readily understand that it required more thanrespondent Mentzer and his plasterers to erect the apartment building at Richland6 The purchases made indirectly in the Hom-OndFood Storescase were far larger thanin the instant case.Hom-Ond Food Store, Inc., operates a chain of 13retailgrocerystores inSan Antonio, Texas. It has no stores in other states.During 1947, the em-ployer purchased goods for these stores valued at about $3,000,000, all of which werepurchased from wholesalers and distributors located within Texas.The only goods notproductsof Texas were so-called "name-brands" which originated originally outside theState; approximately 25 percent of the purchases were of this class.Duringthe sameperiod the Employer sold merchandise valued at about $4,000,000, all of whichwas soldand delivered within the State.° 76 N. L R B. 165.' See.Matter of S.clR.Baking Co., Inc.,65 N. L. R. B. 351 ;Matterof Mason cE SowCoal Co.,72 N. L.R. B. 195;Matter of Cousins Tractor Company, 72 N.L. R. B 857.'Under the Wagner Act the Board, by authorizingand issuinga complaint,adminis-tratively asserted jurisdiction.Under the Taft-Hartley Act the General Counsel is theone who administratively assertsjurisdiction,and it is notuntil after a hearing is heldand an IntermediateReport issued, that the Boardis ina position to assert or declinejurisdiction judicially.Under thesecircumstances, it would seem to devolve upon the TrialExaminer to make recommendations concerning the assertionof jurisdictionwhen thematter is in issue, as here.' In fact,as has been seen,no attempt was madeto show eventhe extent of thatcommerce. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDLane and Penn Avenue ; but in the absence of any evidence as to the size andcost of that project, the largest on which respondent Mentzer was engaged in1947, the number of employees and crafts involved,and the origin of the buildingmaterials,itwould be extending judicial knowledge beyond all bounds for theundersigned to conclude that those who took part in its construction,includingrespondent Mentzer,were engaged in commerce within the meaning of the Act.RECOMMENDATIONSFor all the reasons indicated above, the undersigned recommends that thecomplaint herein be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board,Series 5, effective August 22,1947,any party may withintwenty(20) days from the date of service of the order transferring the case tothe Board,pursuant to Section 203.45 of said Rules and Regulations,file withthe Board,Rochambeau Building,Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding(including rulings uponallmotions or objections)as he relies upon, together with the original and sixcopies of a brief in support thereof;and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Section203.46,should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10)days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesend Regulations,be adopted by the Board and become its findings, conclusions andorder,and all objections and exceptions thereto shall be deemed waived for allpurposes.HORACE A. RUCICEL,TrialExaminer.Dated June 4, 1948.